PER CURIAM.
Indicted for conspiracy to violate various provisions of the Internal Revenue laws, both defendants were convicted. They appealed, assigning error on the ground that the evidence was insufficient to warrant conviction. The evidence of Pruitt’s guilt is overwhelming, indeed, we think it hardly permits of any other reasonable conclusion than that he was guilty.. As to Prichard, although the evidence is not nearly so strong, it yet presents a chain of circumstances pointing, in the absence of adequate explanation, unerringly to his guilt.1 The judgment is affirmed.

 Nounes v. United States, 5 Cir., 4 F.2d 833.